Citation Nr: 0510320	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-36 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had Recognized Guerilla Service from April 1944 
to August 1945; he died in August 2001.  The appellant is the 
veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for cause of the veteran's death.

After this case was certified to the Board, the appellant 
submitted additional evidence, which was not considered by 
the RO.  A remand is not necessary, however, as the appellant 
waived RO consideration of the new evidence.


FINDINGS OF FACT

1.  The causes of the veteran's death were cerebrovascular 
accident and thromboembolism.

2.  At the time of the veteran's death, he was not service-
connected for any disabilities.

3.  The disabilities that caused the veteran's death were not 
shown to be present until many years after his separation 
from service.

4.  There is no competent medical evidence relating the cause 
of his death to his active service.



CONCLUSION OF LAW

The veteran's cause of death was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the appellant of the information and evidence necessary to 
substantiate the claim and the respective responsibilities of 
each party for obtaining and submitting evidence.  This was 
accomplished by way of a February 2003 VA letter, which is 
prior to the April 2003 rating decision.  The RO notified the 
appellant again in October 2003.

The RO notified the appellant of the responsibilities of VA 
and the appellant in developing the record.  Specifically, 
the RO notified the appellant that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  The RO notified the appellant of her responsibility 
to respond in a timely manner to VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for her.  The RO also 
requested the appellant to advise VA if there was any other 
information or evidence she considered relevant to her claim 
of service connection for cause of death, so that VA could 
help by getting that evidence.  

The Board notes that the February 2003 VA letter notified the 
appellant that she had approximately 30 days from the date of 
the letter to respond.  The appellant was further advised 
that if she did not respond by the end of the 30-day period, 
her appeal would be decided based on the information and 
evidence currently of record.  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the appellant in this case.

The RO notified the appellant why she was not entitled to 
service connection for cause of death in the April 2003 
rating decision, the October 2003 statement of the case, and 
the March 2004 supplemental statement of the case.  The RO 
notified the appellant of the laws and regulations pertaining 
to service connection and provided a detailed explanation why 
service connection for cause of death was not warranted under 
the applicable laws and regulations based on the evidence 
provided.

Upon a review of the claims folder, the Board finds that the 
appellant was notified of the evidence and information 
necessary to substantiate her claim for service connection; 
was notified of the respective responsibilities of VA and 
herself as it pertained to who was responsible for obtaining 
such evidence; and also was notified to submit all relevant 
evidence she had to the RO.  Thus, the Board concludes that 
the duty to notify the appellant has been satisfied under 38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159.


II.  Duty to Assist

VA also must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, a March 1946 private clinical record, an April 1946 
private medical certification, private hospital records dated 
from July 2001 to August 2001, an August 2001 death 
certificate, and a July 2004 private medical certification.  
The Board finds that there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

As discussed below, there is no probative evidence that the 
causes of the veteran's death were incurred in or aggravated 
by service.  Under these circumstances, the VCAA's duty to 
assist doctrine does not require a medical examination.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide a medical examination absent a showing of 
a causal connection between the disability and service).  In 
this regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue of service 
connection is required to comply with the duty to assist 
under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 
3.159.

Analysis

In February 2003, the appellant filed a claim of service 
connection for cause of the veteran's death.  In March 2003, 
she submitted a statement that it was clear from the records 
that the veteran died of diseases contracted in military 
service.  She specifically noted that the veteran was treated 
for related diseases from March 1946 to April 1946.  She thus 
claims entitlement to disability benefits for cause of the 
veteran's death.

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including cardio-vascular 
renal disease, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The service medical records show that the veteran's 
cardiovascular system was normal upon enlistment in April 
1944 and immediately after discharge in February 1946.  A 
February 1946 chest x-ray also was normal and blood pressure 
was reported as 100/62.

A March 1946 private clinical record shows diagnoses of 
cardiac dyspnea, thrombophlebitis, and rheumatic aortitis.  
An April 1946 private medical certificate also shows 
treatment for the same disorders.

Private hospital records dated from July 2001 to August 2001 
show treatment for atheromatous aorta, cerebrovascular 
accident, and thromboembolism.  An August 2001 death 
certificate shows the veteran died of a cerebrovascular 
accident and thromboembolism.

A July 2004 medical certificate shows treatment from 1998 to 
1999 and 2000 for angina pectoris and transient ischemis 
attack.

Upon review of the record, the Board finds that the evidence 
does not show that any service-connected disability caused or 
substantially contributed to the veteran's cause of death.  
At the time of death, the veteran was not service-connected 
for any disabilities.  

In addition, the causes of death are not shown to be related 
to service.  While the record shows the veteran died of a 
cerebrovascular accident and thromboembolism in 2001, there 
is no record of treatment for any relevant diseases in 
service from 1944 to 1945.  Moreover, the first medical 
evidence of treatment for any potentially relevant diseases 
is not until 1998; and the first treatment for the death-
causing diseases is not until 2001, which is many years after 
service.  There is no other evidence relating the veteran's 
cause of death to service.  

The documents showing treatment for cardiac dyspnea, 
thrombophlebitis, and rheumatic aortitis immediately after 
service in March 1946 and April 1946 are not probative 
because their authenticity is questionable.  The record shows 
that VA conducted a search of its List of Registered 
Physicians and compared it to the name and registration 
number of the private doctor listed on the 1946 documents.  
The search showed that the doctor named on the 1946 documents 
did not receive his registration number until 1951.  
Moreover, the doctor's name did not correspond to the 
registration number.  The doctor whose name actually 
corresponded to the registration number on the 1946 documents 
did not receive his license until 1984.  The Board notes that 
any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary.  Fraud is defined as an act 
committed in perpetration of one of the above-listed actions. 
38 U.S.C.A. § 6103(a); 38 C.F.R. § 3.901.  As the 1946 
documents submitted by the appellant are not probative, they 
do not support the appellant's claim.

Although the appellant asserts the cause of the veteran's 
death is related to service, as a lay witness, she is not 
qualified to offer such medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159 (a)(2).  
Thus, while the Board has considered the appellant's lay 
assertions, they do not outweigh the competent medical 
evidence of record, which shows that the veteran's cause of 
death is not related to service.  

In sum, the Board finds that the preponderance of the 
evidence does not show that the veteran's cause of death was 
related to service.  In making this decision, the Board has 
considered the benefit-of-the-doubt-doctrine, but it does not 
apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for cause of death is 
denied.



	                        
____________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


